Title: To Thomas Jefferson from William Nelson, Jr., 22 November 1790
From: Nelson, William, Jr.
To: Jefferson, Thomas



Sir
Wmsburg Novr. 22d. 1790

An indisposition of some weeks, with the uninterupted succession of courts, prevented my earlier attention to the subject of your letter, which I have answered this day. The intervention of another circumstance, which might be improperly mentioned in a public letter, has also retarded my sending before the inclosed orders and proclamations. This was the illness of my mother, who, I am happy to say, is much better. Information of this brought me from Richmond near a fortnight past. When I left that place, I left also the copies of the laws to be authenticated; but, on my return, found, that the weight of business on the clerk of the house of delegates had prevented his examining them. This therefore occasioned an additional delay.
At the end of the laws passed in Octr. 1784, which, I find from the note to your letter, is in the office of your department, is published, what is called “an act for enabling British Merchants to recover their debts from Citizens &c.” On Decr. 30th. of that year, this act passed the house of delegates. The senate made certain amendments to it. These were agreed to, except one. On a conference the house of delegates acceded, and agreed to the amendment proposed by the senate with an amendment. The senate agreed to this amendment of the house of delegates to their amendment, so that the act had passed both houses; but, before the report hereupon was made from the Senate to the house of delegates, the river at Richmond became frozen over, which prevented the return of a sufficient number of members to form a house. Thus the act had the assent of both houses, and, possibly, a question may arise, whether, under our constitution this was not a law, or at least equal to one, altho it had not been reported from the Senate, nor was it signed by the Speakers. You, no doubt, remember a decision of the general court, that a resolution might repeal a law, in a case of certain Staff officers, who made a claim under an act of assembly, which the court determined was repealed by a resolution.
The last assembly passed a law, declaring that a resolution shall not be construed to repeal a law. Whether this declaration would affect this case, I cannot certainly determine, as I have not the last-mentioned law by me, and an anxiety to close my letter this evening prevents my postponing it ‘till tomorrow. I suppose however, as it relates to the construction of what should be considered to be a law, that the assembly intended, that it should have a retrospective operation; however improbable it may be, that the judges would give it such a construction. It is not likely that the force of this act will now come into controversy, considering the treaty, the powers of the Congress under the late Government, the adoption of the new Constitution, and the operation of it’s courts. Still I have had it copied, as the payment by installments, which are authorized by it, and the suspension of interest during the war will be considered as infractions of the treaty, if the act should be holden to be in force, and will send it authenticated, if you wish for it. I thought it improper to annex it to the laws which have passed thro’ all the formalities as one, or to mention it in the letter directed to you officially.
With respect to adjudications, as I have never been present at one on the subject of your letter, and know of none, in which the debts, property, or persons of British-subjects have appeared on record to be included in the decision, I have been silent on that head in my answer sent with this; but will mention what I have heard of opinions in courts where I do not practice, and the arguments which have occur’d at those which I attend.
I have understood, that, at the last State-district-court at New-London, a plaintiff was nonsuited on evidence being given that he was a British-subject. I have heard also that something similar took place at the district-court holden in Charlottesville, the term before last, and at a session of the court in Fredericksburg that it was the opinion of the judges that our laws on the subject are to be repealed by the legislature of the State, before British-subjects can recover their debts.
The general court, which is now in session, made an order that the suits, suspended by the sequestration-law should be sent to the districts; but no decision is made as to the propriety of rendering judgement in them.
Some members of the bar support an opinion that the act marked No. 9 in the list enclosed, whilst in force, or if now in force, only prevents the recovery of debts which have been assigned by British subjects to Citizens. On this subject, as well as for a further answer to your letter I beg leave to refer you to my next. I am, with great Regard, Sir, yr. obedt Svt,

Wm. Nelson Jr

P.S. Colo. Monroe can probably give information as to the judgements said to have been given at Charlottesville and Fredericksburg.


Wn

